 

Exhibit 10.1

AMENDED AND RESTATED

SECURITYHOLDERS AGREEMENT

by and among

NORANDA ALUMINUM HOLDING CORPORATION

and the other HOLDERS that are parties hereto

DATED AS OF MAY 19, 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.

   Definitions    1

Section 2.

   [Reserved]    6

Section 3.

   Transfers; Additional Parties    6

Section 4.

   Demand Registration Rights    8

Section 5.

   Piggyback Registration Rights    9

Section 6.

   Repurchase Rights    15

Section 7.

   The Board of Directors    17

Section 8.

   [Reserved]    18

Section 9.

   Non-Solicitation; Non-Competition    18

Section 10.

   Directors’ & Officers’ Insurance    19

Section 11.

   Information    19

Section 12.

   Notices    20

Section 13.

   Miscellaneous Provisions    21

 

-i-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT dated as of May 19, 2010
(this “Agreement”), by and among NORANDA ALUMINUM HOLDING CORPORATION, a
Delaware corporation (the “Company”), and the HOLDERS that are parties hereto
(the “Holders,” and together with the Company, the “Parties”), amends and
restates that certain Amended and Restated Securityholders Agreement, dated as
of October 23, 2007 (the “Old Agreement”), by and among the Parties.

WHEREAS, the Holders and the Company desire to amend and restate the Old
Agreement in connection with the initial Public Offering of Common Stock (as
defined below) of the Company (the “IPO”).

WHEREAS, pursuant to Section 11(f) of the Old Agreement, the Old Agreement may
be amended with the written consent of the Company and the Apollo Group and, in
certain situations, by Management Holders who hold at least a majority of the
outstanding shares of Common Stock owned by all Management Holders as of the
date hereof.

WHEREAS, the Company and the Apollo Group and Management Holders who hold at
least a majority of the outstanding shares of Common Stock owned by all
Management Holders as of the date hereof have, by executing and delivering this
Agreement, provided such written consent.

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

Section 1. Definitions. Any capitalized terms used in this Agreement but not
defined herein shall have the meanings ascribed to such terms in the SPA.

As used in this Agreement:

“Affiliate” means:

(a) In the case of a Person (other than an individual), another Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with such Person. For the avoidance of
doubt, any co-investment vehicle controlled by any member of the Apollo Group
shall be deemed to be an Affiliate of the Apollo Group hereunder.

(b) In the case of an individual, (i) any member of the immediate family of such
individual, including parents, siblings, spouse and children (including those by
adoption) and any other Person who lives in such individual’s household; the
parents, siblings, spouse, or children (including those by adoption) of such
immediate family member, and in any such case any trust whose primary
beneficiary is such individual or one or more members of such immediate family
and/or such individual’s lineal descendants; (ii) the legal representative or
guardian of such individual or of any such immediate family member in the event
such individual or any such immediate family member becomes mentally
incompetent; and (iii) any Person controlling, controlled by or under common
control with such individual.



--------------------------------------------------------------------------------

As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person. The term “Affiliate” shall not include at any time any portfolio
companies of Apollo Management VI, L.P. or its Affiliates, other than the
Company and its Subsidiaries.

“Affiliated Entities” has the meaning ascribed to such term in Section 9(b).

“Agreement” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Apollo Group” means (a) Noranda Holdings LP, (b) Apollo Investment Fund VI,
L.P., and each of their respective Affiliates.

“Bankruptcy Event” means with respect to any Management Holder (i) such holder
shall voluntarily be adjudicated as bankrupt or insolvent; (ii) such Holder
shall consent to or not contest the appointment of a receiver or trustee for
himself, herself or itself or for all or any part of his, her or its property;
(iii) such Holder shall voluntarily file a petition seeking relief under the
bankruptcy, rearrangement, reorganization or other debtor relief laws of the
United States or any state or any other competent jurisdiction (including
foreign jurisdictions); (iv) such Holder shall make a general assignment for the
benefit of his, her or its creditors; (v) a judgment shall have been made
against such Management Holder in response to relief under the bankruptcy,
rearrangement, reorganization or other debtor relief laws of the United States
or any state or other competent jurisdiction (including foreign jurisdictions);
or (vi) a court of competent jurisdiction shall have entered a petition, order,
judgment or decree appointing a receiver or trustee for such Management Holder,
or for any part of his, her or its property, and such petition, order, judgment
or decree shall not be and remain discharged or stayed within a period of sixty
(60) days after its entry.

“Board” means the Board of Directors of the Company and, with respect to any
determination required pursuant to the terms of this Agreement, any duly
authorized committee thereof. All determinations by the Board required pursuant
to the terms of this Agreement to be made by the Board shall be binding and
conclusive, so long as they are made in good faith.

“Call Right” has the meaning ascribed to such term in Section 6(a)(ii).

“Common Stock” means the common stock of the Company, par value $.01 per share.
As used in this Agreement, Common Stock shall include any shares of restricted
stock or any restricted stock units granted to any Holders that may be settled
in shares of Common Stock.

“Company” has the meaning ascribed to such term in the introductory
paragraph hereof.

“Control Disposition” means a Disposition that would have the effect of
transferring to a Person or Group that is not an Affiliate of the Apollo Group
or a portfolio

 

-2-



--------------------------------------------------------------------------------

company of any members of the Apollo Group, a number of shares of Common Stock
such that, following the consummation of such Disposition, such Person or Group
possesses the voting power to elect a majority of the Board (whether by merger,
consolidation or sale or transfer of Common Stock) or the board of directors (or
similar body) of any successor entity.

“Demand Notice” has the meaning ascribed thereto in Section 4(b).

“Disposition” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition, of Common
Stock (or any interest therein or right thereto) or of all or part of the voting
power (other than the granting of a revocable proxy) associated with the Common
Stock (or any interest therein) whatsoever, or any other transfer of beneficial
ownership of Common Stock whether voluntary or involuntary, including, without
limitation (a) as a part of any liquidation of a Management Holder’s assets or
(b) as a part of any reorganization of a Management Holder pursuant to the
United States, state, foreign or other bankruptcy law or other similar debtor
relief laws.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Sales” has the meaning ascribed to such term in Section 3(a)(ii).

“Fair Market Value” means, with respect to each share of Common Stock or other
capital stock held by any Management Holder:

(a) With respect to any series or class of capital stock, the per share fair
market value as reasonably determined in good faith by the Board in such manner
as it deems appropriate.

(b) Notwithstanding anything to the contrary contained in clause (a) above, if
any securities of the Company are publicly traded or quoted at the time of
determination, then the per share fair market value of such securities shall be
the most recent closing trading price, during regular trading hours, of such
securities on the business day immediately prior to the date of determination as
determined by the Board in good faith.

(c) Neither the Company nor any officer, director, employee or agent of the
Company shall have any liability with respect to the valuation of such
securities that are bought or sold at Fair Market Value determined in accordance
with clause (a) as a result of the Fair Market Value, as so determined, being
more or less than actual fair market value. Each of the Company and its
officers, directors, employees and agents shall be fully protected in relying in
good faith upon the records of the Company and upon information, opinions,
reports or statements presented to the Company by any Person as to matters which
the Company or such officer, director, employee or agent reasonably believes are
within such other Person’s professional or expert competence and who has been
selected with reasonable care by or on behalf of the Company in determining such
Fair Market Value.

(d) In the case of a Call Right provided pursuant to this agreement, Fair Market
Value will be determined as of the date of exercise of the Call Right, as
applicable,

 

-3-



--------------------------------------------------------------------------------

except (i) where provided otherwise in this agreement or (ii) if necessary to
avoid liability accounting, Fair Market Value will be determined as of the date
of the repurchase made pursuant to exercise of the Call Right.

“Group” shall have the meaning ascribed thereto in Section 13(d)(3) of the
Exchange Act.

“Holders” mean the holders of securities of the Company who are parties to this
Agreement.

“Indebtedness” means, with respect to any Person and without duplication,
(a) all indebtedness of such Person for borrowed money, whether current or
funded, or secured or unsecured, (b) all indebtedness of such Person for the
deferred purchase price of property or services represented by a note, bond,
debenture or similar instrument and any other obligation or liability
represented by a note, bond, debenture or similar instrument, (c) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (d) all indebtedness of such Person secured by a purchase money
mortgage or other lien to secure all or part of the purchase price of the
property subject to such mortgage or lien, (e) all obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations would be required to be classified and accounted for as capital
leases on a balance sheet of such Person under generally accepted accounting
principles in the United States of America (“GAAP”) and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP,
(f) all unpaid reimbursement obligations of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person, (g) all obligations of such Person under any forward contract,
futures contract, swap, option or other financing agreement or arrangement
(including caps, floors, collars and similar agreements), the value of which is
dependent upon interest rates, currency exchange rates, commodities or other
indices, (h) all interest, fees and other expenses owed with respect to the
indebtedness referred to above (and any prepayment penalties or fees or similar
breakage costs or other fees and costs required to be paid in order for such
Indebtedness to be satisfied and discharged in full), and (i) all indebtedness
referred to above which is directly or indirectly guaranteed by such Person or
which such Person has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which it has otherwise assured a creditor
against loss.

“Initial Notice” has the meaning ascribed to such term in Section 5(a).

“IRA” has the meaning ascribed to such term in Section 3(c)(iii).

“Management Holder” means Holders who are employed by, or serve as consultants
to or directors of, the Company or any of its Subsidiaries.

“Old Agreement” has the meaning ascribed to such term in the introductory
paragraph hereof.

 

-4-



--------------------------------------------------------------------------------

“Options” means the options issued to certain Holders pursuant to the Company’s
2007 Long Term Incentive Plan, as it is amended, supplemented, restated or
otherwise modified from time to time, or pursuant to any similar plan of the
Company that may be in effect from time to time or any other options to purchase
Common Stock issued by the Company.

“Other Holders” means the Management Holders and any other Holder (other than
the Apollo Group) that the Company deems to be an “Other Holder,” or “Management
Holder” in the Adoption Agreement that such Holder executes upon becoming a
party to this Agreement.

“Parties” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

“Piggyback Registration Rights” has the meaning ascribed to such term in
Section 5(a).

“Public Offering” has the meaning ascribed to such term in Section 5(c)(i).

“Registrable Securities” shall mean shares of Common Stock held by the Apollo
Group or Management Holders; provided, that any Registrable Securities shall
cease to be Registrable Securities when (a) a Registration Statement with
respect to the sale of such Registrable Securities has been declared effective
under the Securities Act and such Registrable Securities have been disposed of
in accordance with the plan of distribution set forth in such Registration
Statement, (b) such Registrable Securities are distributed pursuant to Rule 144
(or any similar provision then in force) under the Securities Act or (c) such
Registrable Securities shall have been otherwise transferred and new
certificates for them not bearing a legend restricting further transfer under
the Securities Act shall have been delivered by the Company; and provided,
further, that any securities that have ceased to be Registrable Securities shall
not thereafter become Registrable Securities and any security that is issued or
distributed in respect of securities that have ceased to be Registrable
Securities is not a Registrable Security.

“Registration Request” has the meaning ascribed to such term in Section 4(a).

“Registration Statement” means a registration statement filed by the Company
with the U.S. Securities and Exchange Commission.

“Restricted Period” has the meaning ascribed to such term in Section 9(b).

“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(1) of the Securities Act and includes such Person’s capital
stock or other equity interests or any options, warrants or other securities
that are directly or indirectly convertible into, or exercisable or exchangeable
for, such Person’s capital stock or other equity or equity-linked interests,
including phantom stock and stock appreciation rights.

 

-5-



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“SPA” means that certain Stock Purchase Agreement, dated April 10, 2007, by and
among Noranda Aluminum Acquisition Corporation, Noranda Finance, Inc. and
Xstrata (Schweiz) A.G.

“Subsidiary” shall have the meaning ascribed thereto in the SPA.

“Subject Employee” has the meaning ascribed to such term in Section 3(a)(iii).

“Underwritten Offering” means a sale of shares of Common Stock to an underwriter
for reoffering to the public.

Section 2. [Reserved]

Section 3. Transfers; Additional Parties.

(a) Additional Parties.

(i) As a condition to the Company’s issuance of shares of Common Stock in any
transaction other than a Public Offering, or the Company’s obligation to effect
a transfer of shares of Common Stock permitted by this Agreement on the books
and records of the Company in a negotiated private transaction (other than
Excluded Sales) (other than an issuance or a transfer to the Apollo Group or of
any of the Apollo Group’s Affiliates, the Company or any Subsidiary of the
Company), the transferee shall (and the recipient, if requested to by the
Company, shall) be required to become a party to this Agreement by executing
(together with such Person’s spouse, if applicable) an Adoption Agreement in
substantially the form of Exhibit A or in such other form that is reasonably
satisfactory to the Company.

(ii) In the event that any Person acquires shares of Common Stock in a
negotiated private transaction (i.e., excluding sales pursuant to a Public
Offering or sales made pursuant to Rule 144 of the Securities Act that the
seller has no reason to believe will (and where such seller has instructed that
any broker or intermediary not cause sales that would to such broker’s or
intermediary’s knowledge) result in the purchaser (together with its Affiliates)
owning 5% or more of the outstanding Common Stock (“Excluded Sales”)) from:
(i) an Other Holder or any Affiliate or member of such Holder’s Group or
(ii) any direct or indirect transferee of such Holder or such Holder’s Group;
such Person shall be subject to any and all obligations and restrictions of such
Other Holder hereunder (other than, at the option of the Company, the provisions
of Section 9), as if such Person were such Holder named herein (except as
otherwise provided in the Adoption Agreement executed by such Person and
accepted by the Company). Additionally, if the restrictions specified in
Section 3(b) are in effect, whenever a Management Holder makes a transfer of
shares of Common Stock in a negotiated private transaction (i.e., other than an
Excluded Sale), such shares of Common Stock shall contain a legend so as to
inform any transferee that such shares of Common Stock were held originally by a
Management Holder and are subject to repurchase

 

-6-



--------------------------------------------------------------------------------

pursuant to Section 6 below based on events relating to such Management Holder.
Such legend shall not be placed on any shares of Common Stock acquired from a
Management Holder by the Company, the Apollo Group or any of its Affiliates.

(iii) If any shares of Common Stock are acquired by an individual retirement
account (“IRA”) on behalf of an employee of the Company or any of its
Subsidiaries (the “Subject Employee”), such IRA shall be deemed to be a
Management Holder. Additionally, such Subject Employee shall be deemed to be a
Management Holder and his or her IRA shall be deemed to have acquired all shares
of Common Stock it holds from such Subject Employee pursuant to a transfer that
is subject to Section 3(c)(ii) above.

(b) Securities Restrictions; Legends.

(i) No shares of Common Stock covered by this Agreement shall be transferable
except upon the conditions specified in this Section 3(b), which conditions are
intended to insure compliance with the provisions of the Securities Act.

(ii) Each certificate representing shares of Common Stock shall (unless
otherwise permitted by the provisions of clause (iv) below) be stamped or
otherwise imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE ALSO SUBJECT TO A SECURITYHOLDERS AGREEMENT AMONG THE ISSUER OF SUCH
SECURITIES (THE “COMPANY”), AND THE OTHER PARTIES NAMED THEREIN. THE TERMS OF
SUCH SECURITYHOLDERS AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON
TRANSFER. A COPY OF SUCH AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

(iii) The holder of any shares of Common Stock covered by this Agreement by
acceptance thereof agrees, prior to any transfer of any such shares, to give
written notice to the Company of such holder’s intention to affect such transfer
and to comply in all other respects with the provisions of this Section 3(b).
Each such notice shall describe the manner and circumstances of the proposed
transfer. Upon request by the Company, the holder delivering such notice shall
deliver a written opinion, addressed to the Company, of counsel for the holder
of such shares, stating that in the opinion of such counsel (which opinion and
counsel shall be reasonably satisfactory to the

 

-7-



--------------------------------------------------------------------------------

Company) such proposed transfer does not involve a transaction requiring
registration or qualification of such shares under the Securities Act. Such
holder of such shares shall be entitled to transfer such shares in accordance
with the terms of the notice delivered to the Company, if the Company does not
reasonably object to such transfer and request such opinion within fifteen
(15) days after delivery of such notice, or, if it requests such opinion, does
not reasonably object to such transfer within fifteen (15) days after delivery
of such opinion. Subject to clause (iv) below, each certificate or other
instrument evidencing any such transferred shares of Common Stock shall bear the
legend set forth in clause (ii) above unless (1) the opinion of counsel referred
to above states that such legend is not required or (2) the Company shall have
waived the requirement of such legends.

(iv) Notwithstanding the foregoing provisions of this Section 3(b), the
restrictions imposed by this Section 3(b) upon the transferability of any shares
of Common Stock covered by this Agreement shall cease and terminate when (i) any
such shares are sold or otherwise disposed of pursuant to an effective
Registration Statement, or (ii) the holder of such shares has met the
requirements for transfer of such shares pursuant to Rule 144 under the
Securities Act. Whenever the restrictions imposed by this Section 3(b) shall
terminate, the holder of any shares as to which such restrictions have
terminated shall be entitled to receive from the Company, without expense, a new
certificate not bearing the restrictive legend set forth in clause (ii) above
and not containing any other reference to the restrictions imposed by this
Section 3(b).

(c) Improper Dispositions. Any Disposition or attempted Disposition in breach of
this Agreement shall be void ab initio and of no effect. In connection with any
attempted Disposition in breach of this Agreement, the Company may hold and
refuse to transfer any Common Stock or any certificate therefor, in addition to
and without prejudice to any and all other rights or remedies which may be
available to it or the Holders.

Section 4. Demand Registration Rights.

(a) Subject to the provisions of this Section 4, at any time and from time to
time after the date hereof, the Apollo Group may make one or more written
requests (“Registration Request”) to the Company for registration under and in
accordance with the provisions of the Securities Act of all or part of their
shares of Common Stock.

(b) All Registration Requests made pursuant to this Section 4 will specify the
aggregate amount of shares of Common Stock to be registered and will also
specify the intended methods of disposition thereof (a “Demand Notice”). Subject
to Section 4(d), promptly upon receipt of any such Demand Notice, the Company
will use its reasonable best efforts to effect such registration under the
Securities Act (including, without limitation, filing post-effective amendments,
appropriate qualification under applicable blue sky or other state securities
laws and appropriate compliance with the applicable regulations promulgated
under the Securities Act) of the shares of Common Stock which the Company has
been so requested to register within 120 days of such request (subject to any
lock-up restrictions).

 

-8-



--------------------------------------------------------------------------------

(c) If the Company receives a Registration Request and the Company furnishes to
the party who submitted such request a copy of a resolution of the Board
certified by the secretary of the Company stating that in the good faith
judgment of the Board it would be materially adverse to the Company for a
Registration Statement to be filed on or before the date such filing would
otherwise be required hereunder, the Company shall have the right to defer such
filing for a period of not more than ninety (90) days after the date such filing
would otherwise be required hereunder. The Company shall not be permitted to
take such action more than twice in any 360-day period. If the Company shall so
postpone the filing of a Registration Statement, the requesting party may
withdraw its Registration Request by so advising the Company in writing within
thirty (30) days after receipt of the notice of postponement. In addition, if
the Company receives a Registration Request and the Company is then in the
process of preparing to engage in a Public Offering, the Company shall inform
the party who submitted such request of the Company’s intent to engage in a
Public Offering and may require such party to withdraw such Registration Request
for a period of up to 120 days so that the Company may complete its Public
Offering. In the event that the Company ceases to pursue such Public Offering,
it shall promptly inform such requesting party and such requesting party shall
be permitted to submit a new Registration Request. For the avoidance of doubt,
such requesting party shall have the right to participate in the Company’s
Public Offering as provided in Section 5.

(d) Registrations under this Section 4 shall be on such appropriate registration
form of the Securities and Exchange Commission (i) as shall be selected by the
Company and as shall be reasonably acceptable to the requesting party and
(ii) as shall permit the disposition of such Common Stock in accordance with the
intended method or methods of disposition specified in the Demand Notice. If, in
connection with any registration under this Section 4 which is proposed by the
Company to be on Form S-3 or any successor form, the managing underwriter, if
any, shall advise the Company in writing that in its opinion the use of another
permitted form is of material importance to the success of the offering, then
such registration shall be on such other permitted form.

(e) The Company shall use its best efforts to keep any Registration Statement
filed in response to a Registration Request effective for as long as is
necessary for the requesting party to dispose of the covered securities.

(f) In the case of an Underwritten Offering, the Apollo Group shall select the
underwriters, provided such selection is reasonably acceptable to the Company.

Section 5. Piggyback Registration Rights.

(a) Participation. Subject to Section 5(b), if the Company proposes to file a
Registration Statement, whether on its own behalf or on behalf of another
Securityholder (other than (i) a registration relating solely to an employee
benefit plan or employee stock plan, a dividend reinvestment plan, or a merger
or a consolidation, (ii) a registration incidental to an issuance of debt
securities under Rule 144A, (iii) a registration on Form S-4 or any successor
form, or (iv) a registration on Form S-8 or any successor form) with respect to
an offering (for its own account or otherwise, and including any registration
pursuant to Section 4) that includes any shares of Common Stock, then the
Company shall give prompt notice (the “Initial Notice”)

 

-9-



--------------------------------------------------------------------------------

to the Apollo Group and the Management Holders, and such holders shall be
entitled to include in such Registration Statement the Registrable Securities
held by them. The Initial Notice shall offer the Apollo Group and the Management
Holders, respectively, the right, subject to Section 5(b) (the “Piggyback
Registration Right”), to register such number of shares of Registrable
Securities as each such Holder may request and shall set forth (X) the
anticipated filing date of such Registration Statement and (Y) the number of
shares of Common Stock that is proposed to be included in such Registration
Statement. Subject to Section 5(b), the Company shall include in such
Registration Statement such shares of Registrable Securities for which it has
received written requests to register such shares within fifteen (15) days after
the Initial Notice has been given.

(b) Underwriters’ Cutback. Notwithstanding the foregoing, if a registration
pursuant to this Section 5 involves an Underwritten Offering and the managing
underwriter or underwriters of such proposed Underwritten Offering advise the
Company in good faith that the total or kind of securities which such Holders
and any other persons or entities intend to include in such offering would be
reasonably likely to adversely affect the price, timing or distribution of the
securities offered in such offering in any material respect, then the number of
securities proposed to be included in such registration shall be allocated among
the Company and all of the selling Apollo Group and Management Holders, such
that the number of securities that each such Person shall be entitled to sell in
the Underwritten Offering shall be included in the following order:

(i) In the event of an exercise of any registration right pursuant to Section 4
by the Apollo Group or any other Holder or Holders possessing such rights:

(1) first, the securities held by the Person(s) exercising such registration
rights pursuant to Section 4 or pursuant to any other agreement containing
demand registration rights, pro rata based upon the number of Registrable
Securities requested to be registered by each such Person in connection with
such registration;

(2) second, the securities held by the Apollo Group and the Management Holders
requested to be included in such registration pursuant to the terms of this
Section 5, pro rata based upon the number of Registrable Securities requested to
be registered by each such Person in connection with such registration;

(3) third, the securities to be issued and sold by the Company in such
registration; and

(4) fourth, the securities held by any other Persons requested to be included in
such registration pursuant to the terms of this Section 5 or pursuant to any
other agreement containing piggyback registration rights, pro rata based upon
the number of Registrable Securities requested to be registered by each such
Person in connection with such registration.

(ii) In all other cases:

(1) first, the securities to be issued and sold by the Company in such
registration;

 

-10-



--------------------------------------------------------------------------------

(2) second, the securities held by the Apollo Holder and the Management Holders
requested to be included in such registration pursuant to the terms of this
Section 5 or pursuant to any other agreement containing piggyback registration
rights, pro rata based upon the number of Registrable Securities requested to be
registered by each such Person in connection with such registration; and

(3) third, the securities held by all other Persons requesting their securities
be included in such registration pursuant to the terms of this Section 5 or
pursuant to any other agreement containing piggyback registration rights, pro
rata based upon the number of Registrable Securities requested to be registered
by each such Person in connection with such registration.

In the event that the managing underwriter or underwriters of such proposed
Underwritten Offering determine that participation in such Underwritten Offering
by a particular Stockholder or group of Stockholders would be likely to
adversely affect such Underwritten Offering, such Stockholder or Stockholders
shall not participate in such Underwritten Offering.

(c) Lock-ups.

(i) If the Company shall register shares of Common Stock under the Securities
Act for sale to the public (a “Public Offering”), no Other Holder shall sell
publicly, make any short sale of, grant any option for the purchase of, or
otherwise dispose publicly of, any capital stock of the Company without the
prior written consent of the Company, for the period of time in which the Apollo
Group has similarly agreed not to sell publicly, make any short sale of, grant
any option for the purchase of, or otherwise dispose publicly of, any capital
stock of the Company. In addition, if requested by the managing underwriter(s),
in connection with the IPO, all Holders shall enter into a customary lock-up
agreement with the managing underwriter(s). In connection with an underwritten
Public Offering, no Holder shall sell publicly, make any short sale of, grant
any option for the purchase of, or otherwise dispose publicly of, any capital
stock of the Company, for such period as shall be required by the managing
underwriter of such Public Offering.

(ii) In connection with the IPO, the Management Holders shall agree with the
Company to lock-up their shares of Common Stock for a period of one year from
and after the completion of such IPO, subject to customary exceptions in the
Company’s discretion.

(d) Company Control. The Company may decline to file a Registration Statement
after giving the Initial Notice, or withdraw any such Registration Statement
after filing but prior to the effectiveness of such Registration Statement,
provided that the Company shall promptly notify each Holder who was to
participate in such offering in writing of any such action and provided further
that the Company shall bear all reasonable expenses incurred by

 

-11-



--------------------------------------------------------------------------------

such Holder or otherwise in connection with such unfilled or withdrawn
Registration Statement and no Holder shall be deemed to have made a Registration
Request with respect to the unfilled or withdrawn Registration Statement. Except
as provided in Section 4(f), the Company shall have sole discretion to select
any and all underwriters that may participate in any Underwritten Offering.

(e) Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offering hereunder unless such Person agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Company and provides the questionnaires, powers of attorney, customary
indemnities, underwriting agreements, lock-ups (subject to Section 5(c) above)
and other documents required for such underwriting arrangements. Nothing in this
Section 5(e) shall be construed to create any additional rights regarding the
piggyback registration of Registrable Securities in any Person otherwise than as
set forth herein.

(f) Expenses. The Company will pay all registration fees and other reasonable
expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 5; provided, that each Holder shall pay all
applicable underwriting fees, discounts and similar charges (pro rata based on
the securities sold) and that all Holders as a group shall be entitled to a
single counsel (at the Company’s expense) to be selected by the Apollo Group.

(g) Indemnification.

(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Holder, its
officers, directors, employees and representatives and each Person who controls
(within the meaning of the Securities Act) such selling Holder against any
losses, claims, damages, liabilities and expenses caused by any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, prospectus or preliminary prospectus or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may be caused by or contained in any information furnished in writing to
the Company by such selling Holder for use therein; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability or expense arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any such preliminary prospectus if (A) such selling Holder failed to deliver or
cause to be delivered a copy of the prospectus to the Person asserting such
loss, claim, damage, liability or expense after the Company has furnished such
selling Holder with a sufficient number of copies of the same and (B) the
prospectus completely corrected in a timely manner such untrue statement or
omission; and provided, further, that the Company shall not be liable in any
such case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission in the prospectus, if such untrue statement or
alleged untrue statement, omission or alleged omission is completely corrected
in an amendment or supplement to the prospectus and the selling Holder
thereafter fails to deliver such prospectus as so

 

-12-



--------------------------------------------------------------------------------

amended or supplemented prior to or concurrently with the sale of the securities
to the Person asserting such loss, claim, damage, liability or expense after the
Company had furnished such selling Holder with a sufficient number of copies of
the same. The Company will also indemnify underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the selling Holder, if
requested.

(ii) Indemnification by Selling Holders. Each selling Holder agrees to indemnify
and hold harmless, to the full extent permitted by law, the Company, its
directors, officers, employees and representatives and each Person who controls
the company (within the meaning of the Securities Act) against any losses,
claims, damages or liabilities and expenses caused by any untrue or alleged
untrue statement of a material fact contained in any Registration Statement or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, to
the extent, but only to the extent, that such untrue statement or omission is
contained in any statement or affidavit furnished in writing by such selling
Holder to the Company expressly for inclusion in such Registration Statement,
prospectus or preliminary prospectus and has not been corrected in a subsequent
writing prior to or concurrently with the sale of the securities to the Person
asserting such loss, claim, damage, liability or expense. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the proceeds received by such selling Holder upon the sale of the
securities giving rise to such indemnification obligation and any
indemnification shall be several and not joint. The Company and the selling
Holders shall be entitled to receive indemnities from underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above with
respect to information so furnished in writing by such Persons specifically for
inclusion in any prospectus or Registration Statement.

(iii) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt (but in any event within thirty
(30) days after such Person has actual knowledge of the facts constituting the
basis for indemnification) written notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided, however, that any delay or failure to so
notify the indemnifying party shall relieve the indemnifying party of its
obligations hereunder only to the extent, if at all, that it is actually
prejudiced by reason of such delay or failure; provided, further, however, that
any Person entitled to indemnification hereunder shall have the right to select
and employ separate counsel and to participate in the defense of such claim, but
the fees and expenses of such counsel shall be at the expense of such Person
unless (a) the indemnifying party has agreed in writing to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim within a reasonable time after receipt of notice of such claim
from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person or

 

-13-



--------------------------------------------------------------------------------

(c) in the reasonable judgment of any such Person, based upon advice of counsel,
a conflict of interest may exist between such Person and the indemnifying party
with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person). If such
defense is not assumed by the indemnifying party, the indemnifying party will
not be subject to any liability for any settlement made without its consent (but
such consent will not be unreasonably withheld). An indemnified party shall not
be required to consent to any settlement involving the imposition of equitable
remedies or involving the imposition of any material obligations on such
indemnified party other than financial obligations for which such indemnified
party will be indemnified hereunder. No indemnifying party will be required to
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation. Whenever the indemnified party or the indemnifying party
receives a firm offer to settle a claim for which indemnification is sought
hereunder, it shall promptly notify the other of such offer. If the indemnifying
party refuses to accept such offer within twenty (20) business days after
receipt of such offer (or of notice thereof), such claim shall continue to be
contested and, if such claim is within the scope of the indemnifying party’s
indemnity contained herein, the indemnified party shall be indemnified pursuant
to the terms hereof. If the indemnifying party notifies the indemnified party in
writing that the indemnifying party desires to accept such offer, but the
indemnified party refuses to accept such offer within twenty (20) business days
after receipt of such notice, the indemnified party may continue to contest such
claim and, in such event, the total maximum liability of the indemnifying party
to indemnify or otherwise reimburse the indemnified party hereunder with respect
to such claim shall be limited to and shall not exceed the amount of such offer,
plus reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees and disbursements) to the date of notice that the indemnifying
party desires to accept such offer, provided that this sentence shall not apply
to any settlement of any claim involving the imposition of equitable remedies or
to any settlement imposing any material obligations on such indemnified party
other than financial obligations for which such indemnified party will be
indemnified hereunder. An indemnifying party who is not entitled to, or elects
not to, assume the defense or a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim in any one jurisdiction, unless in
the written opinion of counsel to the indemnified party, reasonably satisfactory
to the indemnifying party, use of one counsel would be expected to give rise to
a conflict of interest between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the fees and expenses of each additional
counsel.

(iv) Other Indemnification. Indemnification similar to that specified in this
Section 5(g) (with appropriate modifications) shall be given by the Company and
each selling Holder with respect to any required registration or other
qualification of securities under Federal or state or regulation of governmental
authority other than the Securities Act.

 

-14-



--------------------------------------------------------------------------------

(v) Contribution. If for any reason the indemnification provided for in the
preceding clauses g(i) and g(ii) is unavailable to an indemnified party or
insufficient to hold such indemnified party harmless as contemplated by the
preceding clauses g(i) and g(ii), then the indemnifying party shall contribute
to the amount paid or payable by the indemnified party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by the indemnified party and the
indemnifying party, but also the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations,
provided that no selling Holder shall be required to contribute in an amount
greater than the dollar amount of the proceeds received by such selling Holder
with respect to the sale of any securities under this Section 5. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not itself guilty of such fraudulent misrepresentation.

Section 6. Repurchase Rights.

(a) Company Call Rights.

(i) From and after a Bankruptcy Event with respect to any Management Holder, the
Company (or at its option, any of its Subsidiaries) shall have the right, but
not the obligation, to repurchase all or any portion of the shares of Common
Stock held by such holder (including any shares of Common Stock received upon a
distribution of any deferred compensation plan or any Common Stock issuable upon
exercise of any Options held by any such Management Holder) in accordance with
this Section 6 for Fair Market Value.

(ii) Following the occurrence of any of a Bankruptcy Event as set forth in
Section 6(a)(i, the Company or any of its Subsidiaries may exercise its right of
repurchase (a “Call Right”) until the date occurring ninety (90) days after the
relevant Bankruptcy Event; provided, however, that with respect to shares of
Common Stock acquired by a Management Holder after such Bankruptcy Event
(whether by exercise of Options, distribution of shares from any equity
compensation plan, deferred compensation plan or otherwise), the Company or any
of its Subsidiaries may exercise its right to purchase such shares of Common
Stock until the date occurring six (6) months after the acquisition of such
shares of Common Stock by such Management Holder.

(b) The Apollo Group Repurchase Right. The Company or a Subsidiary thereof shall
give written notice to the Apollo Group stating whether the Company or any
Subsidiary will exercise such Call Rights pursuant to clause (a) above. If such
notice states that the Company and its Subsidiaries will not exercise their Call
Right for all or a portion of the shares of Common Stock then subject thereto,
the Apollo Group shall have the right to purchase such shares of Common Stock
not purchased by the Company or its Subsidiaries on the same terms and
conditions as the Company and its Subsidiaries until the later of (i) the 30th
day following the receipt of such notice or (ii) such longer period as specified
in Section 6(a)(ii), if applicable.

 

-15-



--------------------------------------------------------------------------------

(c) Closing. The closing of any purchase of shares of Common Stock, pursuant to
this Section 6 shall take place on a date designated by the Company, one of its
Subsidiaries, or the Apollo Group, as applicable, in accordance with the
applicable provisions of this Section 6; provided that, if necessary to avoid
liability accounting, the closing with respect to a Management Holder will be
deferred until such time as the applicable Management Holder has held the shares
of Common Stock for a period of at least six (6) months and one day. The
Company, one of its Subsidiaries, or the Apollo Group, as applicable, will pay
for the shares of Common Stock purchased by it pursuant to this Section 6 by
delivery of a check or wire transfer of funds, in exchange for the delivery by
the Management Holder of the certificates representing such shares of Common
Stock, duly endorsed for transfer to the Company, such Subsidiary or the Apollo
Group, as applicable. The Company shall have the right to record such purchase
on its books and records without the consent of the Management Holder, so long
as such transaction is consistent with the terms of this Agreement.

(d) Restrictions on Repurchase. Notwithstanding anything to the contrary
contained in this Agreement, (i) all purchases of shares of Common Stock by the
Company, its Subsidiaries or the Apollo Group shall be subject to applicable
restrictions contained in any federal, state or non-U.S. law; (ii) if any such
restrictions prohibit or otherwise delay any purchase of shares of Common Stock
which the Company, the Subsidiaries thereof or the Apollo Group is otherwise
entitled or required to make pursuant to this Section 6, then the Company, the
Subsidiaries thereof and the Apollo Group shall have the option to make such
purchases pursuant to this Section 6 within thirty (30) days of the date that it
is first permitted to make such purchase under the laws and/or agreements
containing such restrictions; and (iii) the Company and its Subsidiaries shall
not be obligated to effectuate any transaction contemplated by this Section 6 if
such transaction would violate the terms of any restrictions imposed by
agreements evidencing the Indebtedness of the Company or any of its
Subsidiaries. In the event that any shares of Common Stock are sold by a Holder
pursuant to this Section 6, the Holder, and such Holder’s successors, assigns or
representatives, will take all reasonable steps necessary and desirable to
obtain all required third-party, governmental and regulatory consents and
approvals with respect to such Holder and take all other actions necessary and
desirable to facilitate consummation of such sale in a timely manner. For the
avoidance of doubt, in the event a repurchase is delayed pursuant to the terms
of this Section 6(d), the determination date for purposes of determining the
Fair Market Value shall be the closing date of the purchase of the applicable
shares.

(e) Withholdings. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation, or may permit a
Management Holder or Other Holder to elect to pay the Company any such required
withholding taxes. If such Management Holder or the Other Holder so elects, the
payment by such Holder of such taxes shall be a condition to the receipt of
amounts payable to such Holder under this Agreement. The Company shall, to the
extent permitted or required by law, have the right to deduct any such taxes
from any payment otherwise due to such Management Holder or the Other Holder.

 

-16-



--------------------------------------------------------------------------------

Section 7. The Board of Directors.

(a) Nomination of Directors. The Apollo Group shall have the right to nominate
for election to the Board up to:

(i) six directors, so long as the Apollo Group collectively beneficially owns at
least 30% of the outstanding Common Stock of the Company but less than 50% of
the outstanding Common Stock of the Company;

(ii) five directors, so long as the Apollo Group collectively beneficially owns
at least 20% of the outstanding Common Stock of the Company but less than 30% of
the outstanding Common Stock of the Company; or

(iii) four directors, so long as the Apollo Group collectively beneficially owns
at least 10% of the outstanding Common Stock of the Company but less than 20% of
the outstanding Common Stock of the Company.

In each of clauses (i) through (iii), the number of shares of Common Stock
beneficially owned by the Apollo Group shall include shares of Common Stock
issuable under the terms of any exchangeable or convertible securities issued by
the Company and beneficially owned by the Apollo Group. In the event the Board
decreases its size to nine (9) or fewer members, the Apollo Group’s nomination
rights under this Section 6(a), clauses (i), (ii) and (iii) shall be decreased
to four, three and two directors, respectively. In the event the Board increases
its size beyond twelve (12) members, the Apollo Group’s nomination rights under
this Section 7(a) shall be proportionately increased, rounded up to the nearest
whole number.

(b) Election of Directors. The Management Holders and the Company shall take all
action within their respective power to cause all nominees nominated pursuant to
Section 6(a) to be included in the slate of nominees recommended by the Board to
the Company’s stockholders for election as directors at each annual meeting of
the stockholders of the Company (and/or in connection with any election by
written consent) and the Company shall use all reasonable best efforts to cause
the election of each such nominee, including soliciting proxies in favor of the
election of such nominees.

(c) Replacement Directors. In the event that a vacancy is created at any time by
the death, disability, retirement, resignation or removal (with or without
cause) of a director nominated pursuant to Section 6(a) or designated pursuant
to this Section 6(c) or in the event of the failure of any such nominee to be
elected, the Apollo Group shall have the right to designate a replacement to
fill such vacancy. The Company shall take all action within its power to cause
such vacancy to be filled by the replacement so designated, and the Board shall
promptly elect such designee to the Board. Upon the written request of the
Apollo Group, the Company shall take all actions necessary, to remove, with or
without cause, any director previously nominated pursuant to Section 6(a) or
designated pursuant to this Section 6(c), and to elect any replacement director
designated by the Apollo Group as provided in the first sentence of this
Section 6(c).

 

-17-



--------------------------------------------------------------------------------

(d) Committees. So long as the Apollo Group collectively beneficially owns at
least 15% of the outstanding Common Stock of the Company, the Company shall take
all action within their respective power to cause any committee of the Board to
include in its membership at least one of the Apollo Group’s nominees, except to
the extent that such membership would violate applicable securities laws or
stock exchange or stock market rules.

(e) No Limitation. The provisions of this Section 6 are intended to provide the
Apollo Group with the minimum Board representation rights set forth herein.
Nothing in this Agreement shall prevent the Company from having a greater number
of Apollo Group nominees or designees on the Board than otherwise provided
herein.

(f) Laws and Regulations. Nothing herein shall be deemed to require that any
party hereto, or any Affiliate thereof, act or be in violation of any applicable
provision of law, legal duty or requirement or stock exchange or stock market
rule.

Section 8. [Reserved]

Section 9. Non-Solicitation; Non-Competition.

(a) Each Management Holder shall be bound by the non-competition and
non-solicitation provisions contained in this Section 9, except that if any
Management Holder is a party to a subscription agreement with the Company or any
of its Subsidiaries which contains non-compete and non-solicitation provisions,
such Management Holder shall only be bound by the non-compete and
non-solicitation provisions contained in such subscription agreement and shall
not be bound by the provisions of this Section 9.

(b) During the period commencing on the date hereof and ending on the date of
the one year anniversary of the Management Holder’s termination of employment
for any reason (such period, the “Restricted Period”), or such other period as
may be set forth in the applicable provision of a Management Holder’s employment
agreement with the Company, if any, the Management Holder shall not directly or
indirectly (i) induce or attempt to induce any employee, consultant or
independent contractor of the Company or any Affiliate of the Company
(collectively, the “Affiliated Entities” and each such entity an “Affiliated
Entity”) to leave the Company or such Affiliated Entity, or in any way interfere
with the relationship between the Company or any such Affiliated Entity, on the
one hand, and any employee or independent contractor thereof, on the other hand,
(ii) hire any person who is an employee or independent contractor of the Company
or any Affiliated Entity until twelve (12) months after such individual’s
relationship with the Company or such Affiliated Entity has been terminated or
(iii) induce or attempt to induce any customer (including former customers who
were customers at any time during the three-year period immediately prior to
such inducement or attempted inducement), supplier, licensee or other business
relation of the Company or any subsidiary of the Company to cease doing business
with the Company or such subsidiary, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company or any subsidiary, on the other hand.

(c) Each Management Holder acknowledges that, in the course of his employment
with the Company and/or its Subsidiaries and their predecessors, he has become

 

-18-



--------------------------------------------------------------------------------

familiar, or will become familiar, with the Company’s and its Subsidiaries’ and
their predecessors’ trade secrets and with other confidential information
concerning the Company, its Subsidiaries and their respective predecessors and
that his services have been and will be of special, unique and extraordinary
value to the Company and its Subsidiaries. Therefore, each Management Holder
agrees that, during the Restricted Period, such Management Holder shall not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, consultant, independent contractor or otherwise, and whether or
not for compensation) or render services to any person, firm, corporation or
other entity, in whatever form, engaged in any business of the same type as any
business in which the Company or any of its Subsidiaries is engaged on the date
of termination of such Management Holder’s employment or in which they have
proposed, on or prior to such date, to be engaged in on or after such date and
in which the Management Holder has been involved to any extent (other than de
minimis) at any time during the two (2) year period ending with the date of
termination of such Management Holder’s employment, in any locale of any country
in which the Company or any of its subsidiaries conducts business. Nothing in
this Section 9 shall prohibit any Management Holder from being a passive owner
of not more than 4.9% of the outstanding stock of any class of a corporation
which is publicly traded, so long as such Management Holder has no active
participation in the business of such corporation.

Section 10. Directors’ & Officers’ Insurance. The Company shall maintain
directors’ and officers’ liability insurance (including Side A coverage)
covering the Company’s and its subsidiaries’ directors’ and officers’ and issued
by reputable insurers, with appropriate policy limits, terms and conditions
(including “tail” insurance if necessary or appropriate). The provisions of this
Section 10 are intended to be for the benefit of, and will be enforceable by,
each indemnified party, his or her heirs and his or her representatives and are
in addition to, and not in substitution for, any other rights to indemnification
or contribution that any such person may have by contract or otherwise.

Section 11. Information. For so long as the Apollo Group owns 10% of the
outstanding Common Stock or any other equity securities of the Company, the
Apollo Group will be entitled to the following contractual management rights
with respect to the Company and its subsidiaries:

(a) The Apollo Group shall be entitled to routinely consult with and advise
senior management of the Company (defined as the Company’s Senior Vice
Presidents and above and, collectively, “Senior Management”) with respect to the
Company’s business and financial matters, including management’s proposed annual
operating plans, and, upon request, members of Senior Management will meet
regularly (on a quarterly basis) during each year with representatives of the
Apollo Group (the “Representatives”) at the Company’s and/or its subsidiaries
facilities (or such other locations as the Company may designate) at mutually
agreeable times for such consultation and advice, including to review progress
in achieving said plans. The Company agrees to give due consideration to the
advice given and any proposals made by the Apollo Group;

(b) The Apollo Group may inspect all books and records and facilities and
properties of the Company at reasonable times and intervals. The Company shall
furnish the Apollo Group with such available financial and operating data and
other information with

 

-19-



--------------------------------------------------------------------------------

respect to the business and properties of the Company and its subsidiaries as
the Apollo Group may reasonably request and at the Apollo Group’s expense. The
Company shall permit the Representatives to discuss the affairs, finances and
accounts of the Company and its subsidiaries with, and to make proposals and
furnish advice to, Senior Management; and

(c) The Company shall, after receiving notice from the Apollo Group as to the
identity of any Representative: (i) permit such Representative to attend all
meetings of the Board of the Company, as an observer; (ii) provide such
Representative advance notice of each such meeting, including such meeting’s
time and place, at the same time and in the same manner as such notice is
provided to the members of the Board; (iii) provide, with the Apollo Group’s
consent, the Representative with copies of all materials, including notices,
minutes, consents and regularly compiled financial and operating data
distributed to the members of the Board at the same time as such materials are
distributed to such Board, and shall permit the Representative to have the same
access to information concerning the business and operations of the Company; and
(iv) permit the Representative to discuss the affairs, finances and accounts of
the Company with, and to make proposals and furnish advice with respect thereto
to, the Board, without voting, and the Board and the Company’s officers shall
give due consideration thereto (recognizing that the ultimate discretion with
respect to all such matters shall be retained by the Board).

(d) The Company agrees to consider, in good faith, the recommendations of the
Apollo Group in connection with the matters on which it is consulted as
described above, recognizing that the ultimate discretion with respect to all
such matters shall be retained by the Company.

Section 12. Notices.

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be delivered to the respective parties in person, by
courier service, by registered or certified mail or by facsimile transmission at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 12):.

If to the Company:

Noranda Aluminum Holding Corporation

c/o Apollo Management VI, L.P.

9 West 57th St.

New York, New York 10019

Telephone: 212-515-3243

Telecopy: 212-515-3288

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

 

-20-



--------------------------------------------------------------------------------

New York, NY 10019

Facsimile: (212) 403-2000

Attention: Andrew J. Nussbaum, Esq.

If to the Apollo Group:

Apollo Management, LP

9 West 52nd Street, 43rd Floor

New York, New York 10019

Telephone: 212-515-3243

Telecopy: 212-515-3288

Attention: Eric L. Press

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attention: Andrew J. Nussbaum, Esq.

If to any Management Holder: to the address set forth with respect to such

Management Holder in the Company’s records.

All notices, requests, demands or other communications required by or otherwise
with respect to this Agreement shall be in writing and shall be deemed to have
been duly given to any party hereto when delivered by hand, by messenger, or by
a nationally recognized overnight delivery company, when delivered by telecopy
and confirmed by return telecopy, or when delivered by first-class mail, postage
prepaid and return receipt requested, in each case to the applicable addresses
set forth below. The Company, any Holder or any spouse or legal representative
of a Holder may effect a change of address for purposes of this Agreement by
giving notice of such change to the Company, and the Company shall, upon the
request of any party hereto, notify such party of such change in the manner
provided herein. Until such notice of change of address is properly given, the
addresses set forth in this Section shall be effective for all purposes.

Section 13. Miscellaneous Provisions.

(a) Each Other Holder that is an entity that was formed for the sole purpose of
acquiring shares of Common Stock or that has no substantial assets other than
the shares of Common Stock or interests in shares of Common Stock agrees that
(a) certificates of shares of its common stock or other instruments reflecting
equity interests in such entity (and the certificates for shares of common stock
or other equity interests in any similar entities controlling such entity) will
note the restrictions contained in this Agreement on the transfer of Common
Stock as if such common stock or other equity interests were shares of Common
Stock and (b) no such shares of common stock or other equity interests may be
transferred to any Person other than in accordance with the terms and provisions
of this Agreement as if such shares or equity interests were shares of Common
Stock.

 

-21-



--------------------------------------------------------------------------------

(b) No Holder shall enter into any stockholder agreements or arrangements of any
kind with any Person with respect to any Securities of the Company on terms
inconsistent with the provisions of this Agreement (whether or not such
agreements or arrangements are with other Holders or with Persons that are not
parties to this Agreement), including agreements or arrangements with respect to
the acquisition or disposition of any securities of the Company in a manner
inconsistent with this Agreement.

(c) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

(d) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

(e) This Agreement shall be binding upon the Company, the Apollo Group, the
Management Holders, any other Holders, any spouses of individual Holders, and
their respective heirs, executors, administrators and permitted successors and
assigns.

(f) This Agreement may be amended or waived from time to time by an instrument
in writing signed by the Company and the Apollo Group; provided, however, that
if an amendment or waiver would disproportionately adversely affect the rights
or obligations of the Management Holders as a group, such instrument in writing
shall also require the signatures of Management Holders who hold at least a
majority of the outstanding shares of Common Stock owned by all Management
Holders as of the date of such amendment or waiver. Notwithstanding the
foregoing, if the Company issues a new class of capital stock, the Company may
in good faith amend the terms of this Agreement to reflect such issuance and
apply the terms of this Agreement to such new class of capital stock.

(g) This Agreement shall terminate automatically upon the earlier to occur of:
(i) the dissolution of the Company (unless the Company continues to exist after
such dissolution as a limited liability company or in another form, whether
incorporated in Delaware or in another jurisdiction), or (ii) the consummation
of a Control Disposition; provided, however, that if Registrable Securities have
been registered pursuant to Sections 4 or 5 hereof prior to such termination,
Section 5(g) shall survive such termination.

(h) Any Holder who disposes of all of his, her or its Common Stock in conformity
with the terms of this Agreement shall have no further rights hereunder other
than rights to indemnification under Section 5, if applicable (it being
understood and agreed, for the avoidance of doubt, that the obligations and
restrictions under Section 9 hereof shall continue to apply to a Management
Holder after such disposition in accordance with the terms of Section 9).

 

-22-



--------------------------------------------------------------------------------

(i) The spouses of the individual Holders are fully aware of, understand and
fully consent and agree to the provisions of this Agreement and its binding
effect upon any community property interests or similar marital property
interests in the Common Stock or other Company securities they may now or
hereafter own, and agree that the termination of their marital relationship with
any Holder for any reason shall not have the effect of removing any Common Stock
or other securities of the Company otherwise subject to this Agreement from the
coverage of this Agreement and that their awareness, understanding, consent and
agreement are evidenced by their signing this Agreement. Furthermore, each
individual Holder agrees to cause his or her spouse (and any subsequent spouse)
to execute and deliver, upon the request of the Company, a counterpart of this
Agreement, or an Adoption Agreement substantially in the form of Exhibit A or in
a form satisfactory to the Company.

(j) Each party to this Agreement acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that
each other party to this Agreement shall be entitled to specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach and further agrees to waive (to the extent legally permissible) any legal
conditions required to be met for the obtaining of any such injunctive or other
equitable relief (including posting any bond in order to obtain equitable
relief).

(k) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. The failure of any Holder to execute this
Agreement does not make it invalid as against any other Holder.

(l) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however, that any invalid, illegal or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, illegal or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

(m) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby.

 

-23-



--------------------------------------------------------------------------------

(n) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Delaware Chancery Court located in Wilmington, Delaware,
or (in the event that such court denies jurisdiction) any federal or state court
located in the State of Delaware. By execution and delivery of this Agreement
each party hereto irrevocably submits to the jurisdiction of such courts for
himself and in respect of his property with respect to such action. The parties
hereto irrevocably agree that venue for such action would be proper in such
court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.

(o) No course of dealing between the Company, its Subsidiaries, and the Holders
(or any of them) or any delay in exercising any rights hereunder will operate as
a waiver of any rights of any party to this Agreement. The failure of any party
to enforce any of the provisions of this Agreement will in no way be construed
as a waiver of such provisions and will not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.

(p) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE, APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

(q) Except as otherwise expressly provided herein, this Agreement sets forth the
entire agreement of the parties hereto as to the subject matter hereof and
supersedes all previous agreements among all or some of the parties hereto,
whether written, oral or otherwise, as to such subject matter, including,
without limitation, the Old Agreement from and after the completion of the IPO.
Unless otherwise provided herein, any consent required by the Company may be
withheld by the Company in its sole discretion.

(r) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

(s) If, and as often as, there are any changes in the Common Stock by way of
stock split, stock dividend, combination or reclassification, or through merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment shall be made in the provisions of this Agreement, as may
be required, so that the rights, privileges, duties and obligations hereunder
shall continue with respect to the Common Stock as so changed.

 

-24-



--------------------------------------------------------------------------------

(t) No officer or director of the Company shall be personally liable to the
Company or any Holder as a result of any acts or omissions taken under this
Agreement in good faith.

(u) In the event of any amendment or material waiver of this Agreement, the
Company shall provide the Holders with a written notice of such amendment or
waiver, with such notice conforming to the requirements set forth in Section 12
above. A copy of this Agreement and of all amendments hereto shall be filed and
maintained at the principal offices of the Company.

(v) In the event additional shares of Common Stock are issued by the Company to
a Holder at any time during the term of this Agreement, either directly or upon
the exercise or exchange of securities of the Company exercisable for or
exchangeable into shares or Common Stock, such additional shares of Common
Stock, as a condition to their issuance, shall become subject to the terms and
provisions of this Agreement.

(w) Notwithstanding anything to the contrary contained herein, but subject to
Section 3, the Apollo Group may assign its rights or obligations, in whole or in
part, under this Agreement to one or more of its Affiliates.

(x) This Agreement shall become effective subject to and upon consummation of
the IPO.

* * * * *

 

-25-



--------------------------------------------------------------------------------

This Agreement is executed by the Company and by each Holder and spouse of each
Management Holder to be effective as of the date first above written.

 

NORANDA ALUMINUM HOLDING CORPORATION

By:

 

/s/ Robert B. Mahoney

 

Name:

  Robert B. Mahoney  

Title:

  Chief Financial Officer APOLLO INVESTMENT FUND VI, L.P.

By:

  Apollo Advisors VI, L.P., its general partner By:   Apollo Capital Management
VI, LLC, its general partner

By:

 

/s/ Laurie Medley

  Name:   Laurie Medley  

Title:

  Vice President NORANDA HOLDINGS, L.P.

By:

  Noranda Holdings LLC, its general partner

By:

  Apollo Management VI, L.P., its manager

By:

  AIF VI Management, LLC, its general partner

By:

 

/s/ Laurie Medley

 

Name:

  Laurie Medley  

Title:

  Vice President

 

[Signature Page to Noranda Securityholders Agreement]



--------------------------------------------------------------------------------

This Agreement is executed by the Company and by each Holder and spouse of each
Management Holder to be effective as of the date first above written.

 

/s/ Richard J. Anderson

/s/ Robert G. Beason

/s/ Wendy S. Boehme

/s/ William H. Brooks

/s/ Alan K. Brown

/s/ Jenifer Brown

/s/ Devonne Canady

/s/ Scott M. Croft

/s/ Ralph E. Darnell

/s/ Frank R. Davis, Jr.

/s/ Michael F. Finucane

/s/ Michael R. Fox

/s/ Ramon Gil

/s/ David K. Gregston

/s/ John Habisreitinger

/s/ Scott D. Halter

/s/ Thomas N. Harris

/s/ Pansy Johnson

/s/ Jeffrey M. Kisner

/s/ Ethan Lane

/s/ Richard Lapine

/s/ Kyle D. Lorentzen

/s/ Robert B. Mahoney

/s/ Lula M. McDonald

/s/ Richard A. Miller

/s/ Patrice M. Niedbalski

/s/ Greg L. North

/s/ John A. Parker

/s/ Chad R. Pinson

/s/ Neil J. Priggel

/s/ Susan R. Richardson

/s/ Monte D. Schaefer

/s/ Kerry E. Schrader

/s/ Charles P. Skoda

/s/ Layle K. Smith

/s/ Holly K. Vavrek

/s/ Mark K. Walker

/s/ Timothy J. Williams

Name of Holder:

/s/ Patricia Anderson

/s/ Cindy Beason

/s/ Les Boehme

/s/ Ann Brooks

/s/ Mary Brown

/s/ Raynor Brown

/s/ Romnay Croft

/s/ Kay Darnell

/s/ Cyndi Finucane

/s/ Ashley Fox

/s/ Herila Gil

/s/ Debra Gregston

/s/ Juanita Habisreitinger

/s/ Laura Halter

/s/ Stacey Harris

/s/ Donovan Johnson

/s/ Angela Kisner

/s/ Kim Lane

/s/ Linda Lapine

/s/ Christine Lorentzen

/s/ Wendi Mahoney

/s/ Bobby McDonald

/s/ Priscilla Miller

/s/ Joseph Niedbalski

/s/ Shannon North

/s/ Rae Ann Parker

/s/ Edyee Pinson

/s/ Lynda Priggel

/s/ Jeff Richardson

/s/ Camille Schaefer

/s/ Gerald Schrader

/s/ Kristie Skoda

/s/ Susan Smith

/s/ Melina Walker

/s/ Rhonda Williams

Name of Spouse:

 

[Signature Page to Noranda Securityholders Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Securityholders Agreement dated as of the Original Issue Date, a copy of which
is attached hereto (the “Securityholders Agreement”), by the transferee or the
recipient of an issuance by the Company, as applicable, (“Transferee”) executing
this Adoption. By the execution of this Adoption, the Transferee agrees as
follows:

1. Acknowledgement. Transferee acknowledges that Transferee is acquiring certain
shares of Common Stock of Noranda Aluminum Holding Corporation, a Delaware
corporation (the “Company”), subject to the terms and conditions of the
Securityholders Agreement, among the Company and the Holders party thereto.
Capitalized terms used herein without definition are defined in the
Securityholders Agreement and are used herein with the same meanings set forth
therein.

2. Agreement. Transferee (i) agrees that the shares of Common Stock acquired by
Transferee, and certain other shares of Common Stock that may be acquired by
Transferee in the future, shall be bound by and subject to the terms of the
Securityholders Agreement, pursuant to the terms thereof, (ii) hereby adopts the
Securityholders Agreement with the same force and effect as if he or it were
originally a party thereto and (iii) agrees that Transferee shall be deemed to
be a [insert one or more of “Management Holder,” “Other Holder” or “Holder,” as
applicable] for purposes of the Securityholders Agreement.

3. Notice. Any notice required as permitted by the Securityholders Agreement
shall be given to Transferee at the address listed below Transferee’s signature.

4. Law. THIS ADOPTION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
ADOPTION, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

5. Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption to acknowledge its fairness and that it is in such spouse’s best
interest, and to bind such spouse’s community interest, if any, in the shares of
Common Stock and other securities referred to above and in the Securityholders
Agreement, to the terms of the Securityholders Agreement.

 

Exhibit A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Adoption Agreement as of
the date written below.

Date:                  ,             

 

[NAME]

By:  

 

Name:  

 

Title:  

 

Address for Notices:

 

Exhibit A-2